Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kevin Wayne McDaniels appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006). We have reviewed the record and find no reversible error. Accordingly, we deny McDaniels’s motions for appointment of counsel, injunc-tive relief, default judgment, and production of documents, and affirm the judgment of the district court. McDaniels v. United States, No. 4:07-cv-03386-TLW (D.S.C. Jan. 28, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED